DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
Applicant’s amendment of claim 32, in the paper of 7/19/2022, is acknowledged.  Applicants' arguments filed on 7/19/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 32-35 are still at issue and are present for examination. 

Election/Restriction
	Applicant's election without traverse of Group I, Claims 1-7 and 14, to a mutant Taq polymerase, in the paper of 6/17/2020, is acknowledged.  Applicant's election without traverse of species: SEQ ID NO:314 and E742T, in the paper of 6/17/2020, is acknowledged.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 32 (claims 33-35) is indefinite in the newly added recitation “A composition resistant to inhibition of amplification by a cyanine dye” in this recitation is unclear and confusing as to whether the composition is resistant to amplification by a cyanine dye or the mutant Taq polymerase in the composition is resistant to inhibition by a cyanine dye.

Claim Rejections - 35 USC § 102
The rejection of claim(s) 24-27 under 35 U.S.C. 102(a)(1) as being anticipated by Skirgaila et al. US 9,493,848 is withdrawn based upon applicants amendment deleting the mutations E76K, E230K from the list of claimed Taq polymerase mutants.

The rejection of claim(s) 32-35 under 35 U.S.C. 102(a)(1) as being anticipated by Kermekchiev and Zhang US 2014/0113299 is withdrawn based upon applicants deletion of the mutation position E708K from claim 32.

The rejection of claim(s) 32-35 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishino et al. US 11,046,939 (WO2017/090684 pub. 6/1/2017) is withdrawn based upon applicants deletion of the mutation position E742A from claim 32.
The rejection of claim(s) 24-27 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishino et al. US 11,046,939 (WO2017/090684 pub. 6/1/2017) based upon position E742A is withdrawn based upon applicants deletion of the mutation position E742A from claim 27.

The rejection of claim(s) 24-27 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bourn et al. US 10,457,968 (WO2010/062777 pub. 6/3/2010) is withdrawn based upon applicants cancellation of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlke et al. (US 2017/0114379, April 27, 2017).
This rejection was stated in the previous office action as it applied to previous claims 32-35.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.  As previously stated:
Behlke et al. teach a number of DNA polymerase mutants having enhanced template discrimination activity and methods of use of these DNA polymerase mutants in nucleic acid synthesis methods (see Table 3 and supporting text).  Behlke et al. teach specific mutants of Taq DNA polymerase having enhanced template discrimination activity as compared with unmodified wild type Taq DNA polymerase.  The mutants taught by Behlke et al. has greater than 99% sequence identity to the wild type Taq DNA polymerase in instant SEQ ID NO:485.  These specific Taq DNA polymerase mutants taught by Behlke et al. include various substitution mutations at positions Q782, V783 and H784, including Q782I, Q782S and Q782P.  Behlke et al. teach methods of conducting primer extension on a polynucleotide template using each of these Taq DNA polymerase mutants comprising a composition comprising the mutant DNA polymerase, a polynucleotide template and a reaction mixture (see Table 3, claim 1 and supporting text).  Behlke et al. teach that the reaction mixture can combine double stranded DNA binding dyes such as SYBR green or ethidium bromide (see page 10, left column, “Reaction Mixtures”).
One of skill in the art before the effective filing date would have been motivated to practice the methods of conducting primer extension reactions with the reaction mixtures taught by Behlke et al. with alternative substitutions of the mutant positions taught by Behlke et al. such as Q782A.  One would have been motivated to alter the substitution mutations at position Q782 taught by Behlke et al. (i.e. Q782S) to other amino acids with side chains similar to serine (S and Q782S) such as alanine (A and Q782A) for their use in the methods of conducting primer extension as taught by Behlke et al.  These obvious mutants and methods would comprise a reaction mixture composition comprising the mutant and the cyanine dye SYBR green.  While Behlke et al. do not teach that the obvious mutant, Q782A, is resistant to inhibition of amplification by the cyanine dye (SYBR green) this is considered and inherent property of the obvious mutant based upon the high degree of similarity to the taught Taq DNA polymerase mutants and the teachings of Behlke et al.  The expectation of success is high based upon the high level of skill in the art of genetic engineering and recombinant production of proteins for use in DNA synthesis methods as exemplified by Behlke et al.
Applicants Response:
Applicants traverse the rejection based upon the following.
Applicants submit that in fact, serine, isoleucine and proline side chains are not similar at all to alanine side chains. Applicants submit that a table from the article (copy enclosed) by Pommie et al., J. Mol. Recognit., 17, 17-32 (2004) "IMGT 'Physicochemical' classes of the 20 common amino acids" is shown below; and it shows that serine is neutral, polar and has hydroxyl groups, whereas alanine, isoleucine and proline are hydrophobic, aliphatic and non-polar.
Applicants submit that the alanine, isoleucine and proline portions of the prior art mutants have diametrically opposed properties to the mutants substituted with serine, and there is no reasonable argument that disclosure of Behlke et al.'s Q782S mutant which is for the purpose of enhanced template discrimination activity suggests or motivates the claimed Q782A mutant.  Applicants submit that more importantly, it does 
not suggest the claimed composition including the Q782A mutant and cyanine dye, for the purpose of resistance to inhibition of amplification by a cyanine dye. 
Applicants have cited the Pommie et al. article and table above to establish that serine is not similar and in fact has diametrically opposed properties to alanine, isoleucine and proline substitutions, as disclosed in Behlke et al. 
Applicants submit that it is further noted that while "Behlke et al. teach that the reaction mixture can combine double stranded DNA binding dyes such as SYBR green or ethidium bromide ..." as the Examiner claims, there is no example with such dyes nor any indication that such dyes were ever used successfully by Behlke et al. with their mutants; or whether their inclusion in a reaction mixture would allow retention of enhanced template discrimination activity, or markedly reduce it.  Applicants submit that thus, the entirety of Behlke et al. does not motivate or suggest inclusion of cyanine dyes in the composition. See MPEP 2141.02(VI): "A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention." 
Applicants submit that the undisclosed allegedly inherent property of Behlke et al.'s mutants to resist inhibition by cyanine dyes cannot be relied on to establish obviousness, because: "Obviousness cannot be predicated on what is not known at the time an invention is made, even if the inherency of a certain feature is later established. In re Rijckaert, 9 F.3d 1531, 28 USPQ2d 1955 (Fed. Cir. 1993)." MPEP 2141.02(V).  Applicants submit that also, contrary to the Examiner's assertion, because Behlke et al. do not discuss the property of the claimed composition to resist inhibition by cyanine dyes, the property clearly is unexpected, and the claimed composition is patentable for this reason alone.
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
In response to applicants submission that serine, isoleucine and proline side chains are not similar at all to alanine side chains, as applicants rely on Pommie et al., J. Mol. Recognit., 17, 17-32 (2004) "IMGT 'Physicochemical' classes of the 20 common amino acids" and applicants submission that it shows that serine is neutral, polar and has hydroxyl groups, whereas alanine, isoleucine and proline are hydrophobic, aliphatic and non-polar it is recognized that all amino acids are somewhat different by virtue of the different side chains that they each have.  As was previously stated, one would have been motivated to alter the substitution mutations at position Q782 taught by Behlke et al. (i.e. Q782S) to other amino acids with side chains similar to serine (S and Q782S) such as alanine (A and Q782A) for their use in the methods of conducting primer extension as taught by Behlke et al.  While applicants point out the differences between serine, alanine, isoleucine and proline, this is appreciated, and it is noted that serine and alanine are both considered “very small” as per Pommie et al.  Further as pointed out by applicants isoleucine and alanine are both considered hydrophobic according to Pommie et al.  As Behlke et al. clearly teach that position 782 of Taq DNA polymerase is an important residue for template discrimination and the Q782S substitution has enhanced template discrimination, it would be obvious to one of skill in the art to study thoroughly the role of an important residue by substitution with all 19 possible amino acids (site saturation) (Schultz et al., (1987). Site Saturation Mutagenesis of Active Site Residues of β-Lactamase. In: L’Italien, J.J. (eds) Proteins. Springer, Boston, MA. https://doi.org/10.1007/978- pp 521-528.  Thus it would be obvious to alter the serine substitution to alanine (a similarly small side chain) or the isoleucine substitution to alanine (a similarly hydrophobic side chain).  Thus the motivation of substituting alanine for serine and/or leucine comes from the art and to study thoroughly the role of important residues such as position 782.
In response to applicants submission that the undisclosed allegedly inherent property of Behlke et al.'s mutants to resist inhibition by cyanine dyes cannot be relied on to establish obviousness, because: "Obviousness cannot be predicated on what is not known at the time an invention is made, even if the inherency of a certain feature is later established. In re Rijckaert, 9 F.3d 1531, 28 USPQ2d 1955 (Fed. Cir. 1993)." MPEP 2141.02(V), is not found persuasive because as stated above the motivation is not based upon the allegedly inherent property of Behlke et al.'s mutants to resist inhibition by cyanine dyes, but rather the obviousness is based upon the obviousness to substitute similar amino acid substitutions for like amino acids.  	In response to applicants submission that because Behlke et al. do not discuss the property of the claimed composition to resist inhibition by cyanine dyes, the property clearly is unexpected, and the claimed composition is patentable for this reason alone this is not found persuasive as the resistance to inhibition by cyanine dyes is not unexpected as Behlke et al. clearly make obvious such based upon the teaching of a reaction mixture comprising the mutant Taq and a cyanine dye.
Thus, claim(s) 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlke et al. (US 2017/0114379, April 27, 2017).

Terminal Disclaimer
The terminal disclaimer filed on 5/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,168,312 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
7/28/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652